Citation Nr: 0729260	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  05-19 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a pulmonary/immune 
system disorder, claimed as secondary to herbicide exposure.  

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

3.  Entitlement to an increased (compensable) disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity.

4.  Entitlement to total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 until July 
1971.  Service in Vietnam is indicated by the evidence of 
record.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(the RO).   

In October 2005 the veteran presented sworn testimony during 
a personal hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

At the time of the October 2005 hearing, there were three 
issues on appeal: service connection for a lung disorder, an 
increased rating for the veteran's service-connected right 
knee disability, and TDIU.  Since that time, the veteran has 
filed numerous other claims, most of which have not reached 
appellate status.

However, in a March 2006 rating decision, the RO granted 
service connection for peripheral neuropathy of the right 
lower extremity and assigned a noncompensable disability 
rating therefor.  In July 2006, the veteran filed a notice of 
disagreement (NOD) as to that issue.  That issue is now in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process].

All four issues which are currently in appellate status are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

Issues not on appeal

Also in the March 2006 rating decision, the RO granted 
entitlement to service connection for diabetes mellitus and 
assigned an initial evaluation of 10 percent; granted 
entitlement to service connection for peripheral neuropathy 
of the left lower extremity and assigned an initial 
evaluation of 10 percent; denied entitlement to service 
connection for hypertension; and denied entitlement to 
service connection for peripheral neuropathy of the upper 
extremities.  To the Board's knowledge, the veteran has not 
disagreed with any aspect of these determinations.  Those 
issues are therefore not in appellate status.  

In August 2006, the veteran submitted claims of entitlement 
to service connection for a low back condition, including 
claimed as secondary to his service-connected right knee 
disability; a bilateral hip condition, including claimed as 
secondary to his service-connected right knee disability; 
headaches; bilateral hearing loss and tinnitus.  In April 
2007, the veteran submitted claims of entitlement to service 
connection for a left knee disability, claimed as secondary 
to his service-connected right knee disability; and 
entitlement to service connection for depression, including 
claimed as secondary to his service-connected right knee 
disability and/or service-connected diabetes mellitus.  These 
claims have yet to be adjudicated.  They are referred to the 
RO for appropriate action.  




REMAND

For the reasons set out immediately below, the Board has 
determined that it cannot proceed to the merits as to any of 
the issues on appeal at this time.  

1.  Entitlement to service connection for pulmonary/immune 
system disorder, claimed as secondary to herbicide exposure.  

The nature of the veteran's claimed condition is not clear.  
Originally, the veteran claimed the condition as "lung 
growths".  However, during his hearing, he advised that the 
condition was an autoimmune disorder which included lung 
symptoms.  
See the transcript of the hearing, page 16.  

The medical records similarly are unclear.  A September 2005 
VA treatment record shows a diagnosis of common variable 
immune deficiency and an opinion that the veteran's lung 
symptomatology may be a part of this new diagnosis.  In 
addition, the record also shows diagnoses of pulmonary 
vascular congestion with bilateral infiltrate (See a Social 
Security disability determination dated August 2004) as well 
as treatment for a lung disease of unknown etiology in April 
1994.  

In order to determine whether or not service connection is 
warranted, the nature and etiology of the veteran's condition 
must be clarified.  These questions must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  
Accordingly, the Board has determined that a VA medical 
examination is required.  

The veteran has asserted that the claimed condition may be 
secondary to presumed herbicide exposure during service.  In 
Combee v. Brown, the United States Court of Appeals for the 
Federal Circuit held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed.Cir.1994); see also Brock v. Brown, 10 
Vet. App. 155 (1997) [holding that the rationale employed in 
Combee also applies to claims based on exposure to Agent 
Orange].  The VA medical examination must be undertaken with 
consideration as to whether or not any event in service 
provides a basis for direct service connection of any current 
diagnosed condition of the veteran's lungs and/or immune 
system.  

2.  Entitlement to an increased disability rating for a 
service-connected right knee disability, currently evaluated 
as 10 percent disabling.  

The veteran is also seeking an increased disability rating 
for his right knee condition.  The last VA medical 
examination evaluating the condition of the veteran's right 
knee was undertaken in February 2004.  

At the time of the veteran's October 2005 hearing, the 
veteran's representative asserted that a new VA examination 
was needed as the symptomatology associated with the 
veteran's right knee disability had increased.  See 
transcript of the hearing, page 9.  Moreover, VA treatment 
records from December 2005 indicated an increase of 
instability in the veteran's right knee.  The Board therefore 
finds that another VA examination is required.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992) [holding that where 
the veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, the 
VA must provide a new examination].

3.  Entitlement to an increased (compensable) disability 
rating for service-connected peripheral neuropathy of the 
right lower extremity.

In a March 2006 rating decision, the RO granted the veteran 
entitlement to service connection of peripheral neuropathy of 
the right lower extremity.  A noncompesensable evaluation was 
assigned.  In August 2006, the veteran disagreed with the 
assigned evaluation.  A statement of the case (SOC) 
pertaining to that issue has yet to be issued by the RO.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the United 
States Court of Appeals for Veterans Claims held that where a 
NOD is filed but a SOC has not been issued, the Board must 
remand the claim to the agency of original jurisdiction so 
that a SOC may be issued.

4.  Entitlement to TDIU.

The TDIU claim is inextricably intertwined with the other 
issues on appeal.  In other words, if any of the benefits 
sought on appeal is granted with respect to the first three 
issues, that may impact the TDIU claim.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the TDIU claim 
is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  VBA should schedule the veteran for a 
VA medical examination to evaluate the 
nature and etiology of any current 
pulmonary/immune system disability.  The 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination. The examiner should be asked 
to provide a diagnosis for all pulmonary 
and/or immune disorders identified on 
examination.  In addition, the examiner 
should express an opinion as to whether it 
is at least as likely as not that that any 
disorder so identified is causally related 
to the veteran's active service, to 
include presumed herbicide exposure in 
Vietnam.  If diagnostic testing is deemed 
to be necessary by the examiner, such 
should be scheduled.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.



2.  VBA should schedule the veteran for a 
VA medical examination for the purposes of 
determining the current severity of his 
service-connected right knee disability.  
The claims folder should be made available 
to the examiner for review in connection 
with the examination. The examination 
report should be associated with the 
veteran's VA claims folder.

3.  After completing any additional 
development and/or notification deemed 
necessary in this case, VBA should issue a 
SOC pertaining to the issue of the 
veteran's entitlement to n increased 
disability rating for service-connected 
peripheral neuropathy of the right lower 
extremity.  The veteran and his 
representative should be provided with 
appropriate notice of his appellate 
rights.

4.  VBA should readjudicate the remaining 
three claims.  If any of the claims 
remains denied, VBA should provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



